PRESENT: Kinser, C.J., Lemons, Millette, Mims, McClanahan, and
Powell, JJ., and Koontz, S.J.

JOYCE SQUIRE, ADMINISTRATOR OF THE
ESTATE OF KIM SQUIRE KING, ET AL.
                                            OPINION BY
v.   Record No. 130494                JUSTICE CLEO E. POWELL
                                          April 17, 2014
VIRGINIA HOUSING DEVELOPMENT
AUTHORITY, ET AL.

          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                  Everett A. Martin, Jr., Judge

     In this appeal, we must decide whether the trial court

properly sustained the defendants’ demurrers in a suit filed by

Kim Squire King 1 after the foreclosure sale of her home.   We hold

that the trial court erred in sustaining the demurrers as to

King’s claims of breach of contract (deed of trust) against

Virginia Housing Development Authority (“VHDA”) and breach of

fiduciary duty against Evans & Bryant, PLC (“Evans”) as

substitute trustee, for failure to hold a face-to-face meeting

prior to foreclosure.    The trial court did not, however, err in

sustaining demurrers against King’s allegation of breach of

contract (forbearance agreement) and her requests for

declaratory judgment, rescission, and to quiet title.

                    I.    FACTS AND PROCEEDINGS

     On August 15, 2002, King purchased property at 513 Fauquier


     1
       We granted a motion by Joyce Squire, Administrator of the
Estate of Kim Squire King, Kenesha Felton and Kaziah Anderson to
be substituted for Kim Squire King.

                                  1
Street in Norfolk, Virginia for $101,500.    To purchase the

parcel, King executed a promissory note to VHDA in the amount of

$86,939.   The note was secured by a deed of trust.

     In 2008, King lost her full-time job and was forced to work

multiple part-time jobs as replacements.    A year later, King

began to lose hours at her part-time jobs and by March 2010, she

had fallen behind in payments due under the note.

     King contacted VHDA in June 2010 and arranged for a special

forbearance agreement through August 30, 2010, in which it was

agreed that King was $4,114.35 in arrears.    The agreement deemed

these unpaid delinquent payments from March 1 through August

2010 to be “suspended.”   In this agreement, VHDA also agreed to

reevaluate King’s loan in August 2010 “with the expectation the

loan will be reinstated by paying the delinquent amount due in

full or utilizing other loss mitigation programs to bring the

account current.”   The agreement placed the responsibility upon

King “to contact VHDA when the forbearance ends or if [her]

current financial circumstances change[d].”   The agreement also

provided that “[u]pon the breach of any provision of this

agreement, VHDA may terminate this agreement and, at the option

of VHDA, institute foreclosure proceedings according to the

terms of the note and security instrument without regard to this

instrument.”

     In September 2010, King contacted VHDA to make a payment

                                 2
and learned that VHDA would be foreclosing upon her home.      VHDA

appointed Evans as substitute trustee under the deed of trust on

November 8, 2010.   King then filed for Chapter 13 bankruptcy in

November 2010.    On February 17, 2011, the bankruptcy court, at

King’s request, dismissed her petition without prejudice.      In

February, March and April 2011, King paid her monthly payments

to VHDA.   In May 2011, King made another payment, which VHDA

returned and informed her that her loan was in foreclosure.      She

was instructed to contact Evans for reinstatement.

     On October 24, 2011, an agent of A.J. Potter Investments,

LLC (“Potter”), the subsequent buyer of her foreclosed home,

came to King’s home to inspect it.      King informed the agent that

the situation was “in litigation.”

     Four days later, Evans conducted the foreclosure sale of

King’s home.   Her home, which the city of Norfolk had assessed

at $223,000, was purchased by Potter for $115,200.

     Following the sale of her home, King filed a complaint

against VHDA, Evans, and Potter.       She alleged that paragraphs 9

and 18 of her deed of trust required the lender to comply with

certain federal regulations to accelerate the debt and foreclose

on King’s home.   She alleged that these regulations prevented

VHDA from foreclosing until (a) she was three months in arrears

and (b) it had, or made reasonable efforts to arrange, a face-

to-face meeting with her.   She alleged that VHDA breached the

                                   3
deed of trust by foreclosing before it fulfilled these

requirements.    Similarly, King alleged that Evans breached its

fiduciary duty by foreclosing when neither of the requirements

had been met.    In addition, King alleged that VHDA breached the

terms of the forbearance agreement by not accepting her attempts

to repay the delinquent amount and by not implementing another

loss mitigation program because “she was not employed on a full-

time basis.”    King alleged that these breaches resulted in the

foreclosure sale of her home and caused her to incur other

monetary damages.

        King also contended that because VHDA did not comply with

the federal requirements, Evans was not authorized to sell the

home and therefore the October 28, 2011 sale of the property was

not a valid sale.    She also sought a declaratory judgment that

Potter was not a bona fide purchaser.    King sought to rescind

the foreclosure sale and quiet title in her favor.

        In response to these claims, VHDA, Evans and Potter filed

demurrers.    In a September 6, 2012 letter opinion, the trial

court held that King’s pleading demonstrated that she was more

than three months in arrears and that the pleadings demonstrated

that no litigation was pending at the time of the foreclosure

sale.    The trial court further held that “the failure to conduct

or arrange for the face-to-face meeting, although perhaps a

sufficient ground to enjoin a foreclosure sale, for the

                                   4
imposition of a regulatory sanction, or for an award of nominal

damages, is not a sufficient ground to award compensatory

damages or to set aside a completed foreclosure sale to a

stranger to the deed of trust without any notice or defect in

the sale, especially when the plaintiff has not alleged she was

ever ready and able to redeem the property or cure the default

before the sale.”

     King obtained leave and subsequently filed a second amended

complaint in which King added Monarch Bank, Potter’s lender, as

a defendant.   The defendants again filed demurrers.   As to

King’s allegations that VHDA breached the deed of trust and

Evans breached its fiduciary duty, the trial court held that

King’s second amended complaint showed that she was at least

five months in arrears and she failed to plead when and how she

tendered a lump sum to bring her account current.   The trial

court granted the demurrer on the breach of contract

(forbearance agreement) claim because the court ruled that King

failed to plead that she paid the delinquent amount in full in

compliance with the agreement or used other mitigation

procedures.    In response to her claims for equitable relief, the

trial court reaffirmed its September 6, 2012, letter opinion.

This appeal followed.




                                  5
                           II.   ANALYSIS

     “A trial court’s decision sustaining a demurrer presents a

question of law which we review de novo.”   Harris v. Kreutzer,

271 Va. 188, 196, 624 S.E.2d 24, 28 (2006).    It is well

established that “[a] demurrer accepts as true all facts

properly pled, as well as reasonable inferences from those

facts.”   Steward v. Holland Family Props., LLC, 284 Va. 282,

286, 726 S.E.2d 251, 253-54 (2012).

               At the demurrer stage, it is not the
          function of the trial court to decide the
          merits of the allegations set forth in a
          complaint, but only to determine whether the
          factual allegations pled and the reasonable
          inferences drawn therefrom are sufficient to
          state a cause of action. Riverview Farm
          Assocs. Va. Gen. P’ship v. Bd. of
          Supervisors of Charles County, 259 Va. 419,
          427, 528 S.E.2d 99, 103 (2000). To survive
          a challenge by demurrer, a pleading must be
          made with “sufficient definiteness to enable
          the court to find the existence of a legal
          basis for its judgment.” Eagle Harbor,
          L.L.C. v. Isle of Wight County, 271 Va. 603,
          611, 628 S.E.2d 298, 302 (2006) (internal
          quotation marks omitted).

Friends of the Rappahannock v. Caroline County Bd. of

Supervisors, 286 Va. 38, 44, 743 S.E.2d 132, 135 (2013).

                     Three Months in Arrears

     Squire argues that the trial court erred in sustaining the

demurrer because the foreclosure was improper as King was not

three months in arrears.   However, she admitted in her complaint

that she did not make payments in May, June, July and August of

                                  6
2010 and did not bring this delinquency current or arrange for

alternative financing before the expiration of the forbearance

agreement.    Thus, these facts, taken as pled by King, were

sufficient to prove that she was more than three months in

arrears on her mortgage.    Therefore, the trial court did not err

in so ruling.

                   Ability to Pay Amount in Arrears

        Squire contends that King averred in her second amended

complaint that she had the ability to cure the arrearage in

full.    King’s complaint averred that she offered to pay the

delinquent amount in September 2010.    The trial court held that

she did not state a claim because the agreement required her to

pay the amount in arrears in full by August 2010 or “utiliz[e]

other loss mitigation programs to bring the account current.”

King’s attempts to bring her loan current were taken beginning

in September 2010, after the forbearance agreement expired.

Furthermore, the trial court found that the deed of trust

allowed a borrower to tender a lump sum to bring her account

current, but King did not plead that she tendered a lump sum

amount for all payments alleged to be owed.     Thus, this holding

by the trial court is not in error.

                         Face-to-face Meeting

        Squire also argues that the trial court erred in sustaining

the demurrer because VHDA and Evans did not have the authority

                                   7
to foreclose without first conducting the face-to-face meeting,

which they failed to do.

     “A trustee’s power to foreclose is conferred by the deed of

trust.   That power does not accrue until its conditions

precedent have been fulfilled.   The fact that a borrower is in

arrears does not allow the trustee to circumvent the conditions

precedent.”   Mathews v. PHH Mortgage Corp., 283 Va. 723, 731,

724 S.E.2d 196, 199 (2012) (citations omitted).

           A deed of trust is construed as a contract
           under Virginia law, see, e.g., Virginia
           Hous. Dev. Auth. v. Fox Run Ltd. P’ship, 255
Va. 356, 365, 497 S.E.2d 747, 753 (1998),
           and we “consider the words of [a] contract
           within the four corners of the instrument
           itself.” Uniwest Constr., Inc. v. Amtech
           Elevator Servs., 280 Va. 428, 440, 699
S.E.2d 223, 229 (2010) (quoting Eure v.
           Norfolk Shipbuilding & Drydock Corp., 263
Va. 624, 631, 561 S.E.2d 663, 667 (2002)).

Id. at 733, 724 S.E.2d at 200-01.    We

           construe [it] as written, without adding
           terms that were not included by the parties.
           When the terms in a contract are clear and
           unambiguous, the contract is construed
           according to its plain meaning. Words that
           the parties used are normally given their
           usual, ordinary, and popular meaning. No
           word or clause in the contract will be
           treated as meaningless if a reasonable
           meaning can be given to it, and there is a
           presumption that the parties have not used
           words needlessly.

Uniwest Constr., 280 Va. at 440, 699 S.E.2d at 229 (quoting PMA

Capital Ins. Co. v. US Airways, Inc., 271 Va. 352, 358, 626


                                 8
S.E.2d 369, 372-73 (2006)).

     Here, as in Mathews, the deed of trust incorporated certain

regulations of the United States Department of Housing and Urban

Development ("HUD"), and mandated that foreclosure was not

permitted where it violated such HUD regulations.   One

regulation requires that, absent certain exceptions not relevant

here, “[t]he mortgagee must have a face-to-face interview with

the mortgagor, or make a reasonable effort to arrange such a

meeting, before three full monthly installments due on the

mortgage are unpaid.   If default occurs in a repayment plan

arranged other than during a personal interview, the mortgagee

must have a face-to-face meeting with the mortgagor, or make a

reasonable attempt to arrange such a meeting within 30 days

after such default and at least 30 days before foreclosure is

commenced.”   24 C.F.R. § 203.604(b).   The regulations also

require that “[b]efore initiating foreclosure, the mortgagee

must ensure that all servicing requirements [including the face-

to-face interview] have been met.”   24 C.F.R. § 203.606(a)

(emphasis added).   This is so because the purpose of the face-

to-face meeting is to “reduc[e] the incidence of foreclosure” by

providing an environment in which the “mortgagee employee can

often determine the cause of the default, obtain financial

information[,] establish a repayment schedule[,] and prevent

foreclosure by influencing the payment habits of mortgagors.”

                                 9
U.S. Department of Housing and Urban Development, Handbook 4330.1

Rev-5: Administration of Insured Home Mortgages § 7-7(C)(1)

(1994), available at http://portal.hud.gov/hudportal/

documents/huddoc?id=43301c7HSGH.pdf (last visited April 7, 2014).

Thus, the deed of trust required VHDA to have or make reasonable

efforts to arrange a face-to-face meeting with King as a

condition precedent to foreclosure.   VHDA did neither.

     “The elements of a breach of contract action are (1) a

legally enforceable obligation of a defendant to a plaintiff;

(2) the defendant's violation or breach of that obligation; and

(3) injury or damage to the plaintiff caused by the breach of

obligation.”   Filak v. George, 267 Va. 612, 619, 594 S.E.2d 610,

614 (2004).

               When a . . . complaint contains
          sufficient allegations of material facts to
          inform a defendant of the nature and
          character of the claim, it is unnecessary
          for the pleader to descend into statements
          giving details of proof in order to
          withstand demurrer. Hunter v. Burroughs,
          123 Va. 113, 129, 96 S.E. 360, 365 (1918).
          And, even though a . . . complaint may be
          imperfect, when it is drafted so that [the]
          defendant cannot mistake the true nature of
          the claim, the trial court should overrule
          the demurrer; if a defendant desires more
          definite information, or a more specific
          statement of the grounds of the claim, the
          defendant should request the court to order
          the plaintiff to file a bill of particulars.
          Alexander v. Kuykendall, 192 Va. 8, 14-15,
          63 S.E.2d 746, 749-50 (1951).

CaterCorp, Inc. v. Catering Concepts, Inc., 246 Va. 22, 24, 431

                                10
S.E.2d 277, 279 (1993).    King pled that VHDA failed to have, or

make reasonable efforts to arrange, a face-to-face meeting with

her.   She further pled that VHDA’s failure was a breach of

contract.    She also pled that Evans breached its fiduciary duty

by holding a foreclosure sale before the requirement was

fulfilled.    She claimed these breaches

             caused Plaintiff’s home to be sold at the
             October 28, 2011 foreclosure sale which
             resulted in Plaintiff’s loss of Plaintiff’s
             home which was assessed by the City of
             Norfolk as having a value of $223,000.00,
             along with Plaintiff also incurring
             $35,420.84 in alterations on her home
             performed by Potter; $8,629.16 claimed by
             VHDA in late fees and costs attributable to
             the disputed foreclosure proceedings; moving
             expenses to a temporary location in the
             amount of $3,569.99, accumulating damages of
             $1,270.00 in monthly living expenses since
             April, 2012, and negative impacts on her
             Equifax, Experian, and TransUnion credit
             ratings related to this controversy.

Indeed, her allegations in her complaint comport with the very

purpose of the face-to-face meeting requirement.

       The facts she pled and the damage that she alleged from the

failure to conduct a face-to-face meeting were sufficient to

“inform a defendant[s] of the nature and character of the




                                  11
claim.” 2   Id.   Thus, the trial court erred in sustaining the

demurrer filed by VHDA as to King’s breach of contract (deed of

trust) claim and the demurrer filed by Evans as to King’s breach

of fiduciary duty claim.     Therefore, we reverse and remand as to

Counts 1 and 3 alleged in King’s second amended complaint.

                  Rescission of the Foreclosure Sale

     Squire argues that the sale should be rescinded.

Specifically, she argues that (1) the sale price at foreclosure

was so far below the home’s assessed value that it shocked the

conscience and (2) Potter cannot be a bona fide purchaser for


     2
         Notably in Bayview Loan Servicing, LLC v. Simmons, 275 Va.
114, 654 S.E.2d 898 (2008), where we affirmed an award of

damages against a lender in a post-foreclosure situation,

            [the borrower] alleged that . . . the Deed
            of Trust required a pre-acceleration notice
            of breach and the action required to cure
            the breach prior to acceleration of any
            indebtedness secured by the Deed of Trust
            and that . . . the Deed of Trust required
            that notice be delivered or sent by
            certified mail. [The borrower] then alleged
            neither personal nor certified mail delivery
            of the pre-acceleration notice was made and
            therefore no right to accelerate the
            indebtedness secured by the Deed of Trust
            had accrued. Consequently, [the borrower]
            claimed no right to foreclose had matured.

Id. at 116, 118, 654 S.E.2d at 898, 899. The borrower did not
allege what she would have done to prevent the foreclosure sale
had she received notice.



                                  12
value because she notified it of a problem with the sale.   King

cites Bayview Loan Servicing, LLC v. Simmons, 275 Va. 114, 121-

22, 654 S.E.2d 898, 901 (2008), and Mathews, 283 Va. at 736, 724

S.E.2d at 202, where we addressed a pre-foreclosure situation in

which a borrower sought a declaratory judgment that a

foreclosure sale would be void, in support of her argument that

a material breach of the FHA regulations incorporated into a

deed of trust should be grounds to set aside a foreclosure sale.

Neither of these cases addresses the situation presented here,

where a borrower seeks to set aside a completed foreclosure sale

to an independent third party.

     Whether rescission is a proper remedy is within the sound

discretion of the trial court.   Bolling v. King Coal Theatres,

Inc., 185 Va. 991, 996, 41 S.E.2d 59, 62 (1947) (quoting Dobie

v. Sears, Roebuck & Co., 164 Va. 464, 470, 180 S.E. 289, 291

(1935)). In general, a judicial sale “‘will not be set aside for

mere inadequacy of price unless that inadequacy be so gross as

to shock the conscience, or unless there be additional

circumstances against its fairness.’”   Schweitzer v. Stroh, 182
Va. 842, 848, 30 S.E.2d 689, 692 (1944) (quoting Dunn v. Silk,

155 Va. 504, 509, 155 S.E. 694, 695 (1930)).   The burden to

prove gross inadequacy is on the person advancing such argument.

Jones v. Jones, 249 Va. 565, 573, 457 S.E.2d 365, 370 (1995).

In the deed of trust foreclosure context, however, where, as

                                 13
here, “[t]here is no evidence that the trustee was guilty of any

fraud,” and no “suggestion that he showed any partiality toward

or was in collusion with the purchaser,” even an inadequate

price would not necessitate that the sale be set aside.   Cromer

v. DeJarnette, 188 Va. 680, 687-88, 51 S.E.2d 201, 204 (1949).

Absent evidence of fraud, a sale will not be set aside for an

inadequate price.   Musgrove v. Glasgow, 212 Va. 852, 854, 188
S.E.2d 94, 96 (1972).

     Next, King argues that Potter was not a bona fide purchaser

because it was on notice that she disputed the foreclosure sale.

           “Notice is actual when the purchaser knows
           of the existence of the adverse claim, or
           perhaps where he is conscious of having the
           means of knowledge and yet does not use
           them; and it is immaterial whether his
           knowledge results from direct information or
           is gathered from facts and circumstances.
           The information must proceed, however, from
           some person interested, or otherwise likely
           to be well informed, or from someone who
           gives specific and definite
           statements . . . . Vague reports on general
           assertions, especially from persons not
           interested in the property and who,
           therefore, may not be well informed, will
           not affect the purchaser’s conscience.”

Vicars v. Sayler, 111 Va. 307, 312, 68 S.E. 988, 990 (1910)

(quoting 2 Raleigh C. Minor, The Law of Real Property § 1412

(1908)).

     The conversation between King and Potter’s agent was simply

not enough to negate Potter’s status as a bona fide good faith


                                14
purchaser, especially where, as here, the assertion allegedly

reported to the prospective purchaser is that the property was

“in litigation.”      King’s complaint, on its face, demonstrates

that the property was not subject to litigation at the time of

the foreclosure sale, as the sale was held on October 28, 2011,

and King did not file suit until December 19, 2011.        Moreover,

she did not file a lis pendens for seven months after filing

suit.       Thus, King failed to plead sufficient facts that would

have required the trial court to set aside the foreclosure sale.

Therefore, the trial court did not err in sustaining the

defendants’ demurrers on the rescission claims. 3

                                Quiet Title

        Finally, King sought an order to quiet title.     “[A]n action

to quiet title is based on the premise that a person with good

title to certain real or personal property should not be

subjected to various future claims against that title.”         Maine

v. Adams, 277 Va. 230, 238, 672 S.E.2d 862, 866 (2009).        A

person seeking to quiet title must plead that she has superior

title over the adverse claimant.         Thus, in order for a claim for

quiet title to survive demurrer in the foreclosure context, the


        3
       As we declined to address whether setting aside a
completed foreclosure sale may be an appropriate remedy in
Bayview and Mathews because the borrowers did not seek it there,
we decline to do so in this case because King did not plead
sufficient facts.

                                    15
former homeowner must plead that she has fully satisfied all

legal obligations to the real party in interest.    See Tapia v.

U.S. Bank, N.A., 718 F. Supp. 2d 689, 700 (E.D. Va. 2010), aff’d,

441 Fed. Appx. 166 (4th Cir. 2011).     Here, King’s complaint

reveals that she had not satisfied all legal obligations to the

party in interest, VHDA.    Indeed, her failure to satisfy part of

her legal obligations to VHDA is the very essence of the suit

and this appeal.   As such, the trial court did not err in

sustaining the defendants’ demurrers on the quiet title claims.

                           III.   CONCLUSION

     The facts alleged in King’s complaint demonstrate that she

was more than three months in arrears on her mortgage payment

obligations and that she had not attempted to cure the arrearage

during the pendency of the forbearance agreement.    Thus, the

trial court did not err in sustaining VHDA’s demurrer as to

King’s breach of contract (forbearance agreement) claim.

Similarly, the facts and allegations made by King are not

sufficient to state a claim for rescission and, therefore, the

trial court did not err in sustaining defendants’ demurrers.

King’s complaint revealed that she had not satisfied her legal

obligations to VHDA and, therefore, the trial court did not err

in sustaining the defendants’ demurrers as to her claim to quiet

title.



                                   16
     However, King’s complaint alleged that VHDA breached the

deed of trust by failing to have, or make reasonable efforts to

arrange, a face-to-face meeting prior to initiating foreclosure.

It also alleged that Evans breached its fiduciary duty in

conducting the foreclosure sale.      Further, it alleged that she

incurred damages as a result of these breaches.     As such, it was

sufficient to withstand demurrer and the trial court erred in

sustaining VHDA’s demurrer as to King’s breach of contract (deed

of trust) claim and Evans’ demurrer as to King’s breach of

fiduciary duty claim.    Therefore, the judgment of the trial

court will be affirmed in part, reversed in part, and this case

will be remanded for further proceedings consistent with this

opinion.

                                                    Affirmed in part,
                                                    reversed in part,
                                                    and remanded.


CHIEF JUSTICE KINSER, with whom JUSTICE LEMONS and JUSTICE
McCLANAHAN join, concurring in part and dissenting in part.

     The purpose of a demurrer is to determine whether a

complaint states a cause of action upon which the requested

relief may be granted.   Assurance Data, Inc. v. Malyevac, 286
Va. 137, 143, 747 S.E.2d 804, 807 (2013).     In other words, "[a]

demurrer tests the legal sufficiency of facts alleged in

pleadings."   Id. (internal quotation marks omitted).    I conclude

that Counts 1 and 3 in the second amended complaint fail to

                                 17
state a cause of action for breach of contract and breach of

fiduciary duty, respectively.     The allegations by Kim Squire

King in the second amended complaint are legally insufficient to

show that the foreclosure was caused by the failure to hold a

face-to-face meeting. 1   Thus, I respectfully dissent as to that

portion of the majority opinion.       I concur in the majority

opinion on the other issues.

     At the outset, for the reasons explained in my concurring

opinion in Mathews v. PHH Mortgage Corp., 283 Va. 723, 742-43,

724 S.E.2d 196, 206-07 (2012), the alleged facts in King's

second amended complaint do not accurately state the 30-day

face-to-face meeting requirement set forth in 24 C.F.R.

§ 203.604(b).    That provision requires a mortgagee to conduct a

face-to-face meeting with a mortgagor under two separate

circumstances.    First, the meeting must occur "before three full

monthly installments due on the mortgage are unpaid."      24 C.F.R.

§ 203.604(b).    Second, a mortgagor must hold the meeting "at

least 30 days before foreclosure is commenced" if "default

occurs in a repayment plan arranged other than during a personal

interview."     Id.

     In the second amended complaint, King asserted no

allegation that the Virginia Housing Development Authority


     1
         King is now deceased.   See supra note 1 (majority

                                  18
(VHDA) failed to hold the meeting before three full monthly

installments were unpaid, or that a default occurred "in a

repayment plan arranged other than during a personal interview."

Id.   As was the case in Mathews, "by omitting relevant portions

of 24 C.F.R. § 203.604(b), [King] [was] able to allege that the

mortgagee failed to conduct a face-to-face meeting with [her] 30

days before commencing foreclosure, a requirement not set forth

in the plain terms of that sub-section."   Mathews, 283 Va. at

744, 724 S.E.2d at 207 (Kinser, J., concurring).   However, like

the mortgagee in Mathews, VHDA did not assert this ground in its

demurrer, and this Court, therefore, cannot consider it on

appeal.     Id.

      Turning now to the breach of contract claim, I find a lack

of uniformity among courts across the country as to the ability

of a mortgagor to file a cause of action based on a violation of

regulations promulgated by the Secretary of the United States

Department of Housing and Urban Development (HUD).   "[T]he

weight of authority around the country roundly rejects the

notion that . . . HUD regulations support either direct or

implied private causes of action for their violation."   Wells

Fargo Home Mortgage, Inc. v. Neal, 922 A.2d 538, 543-44 (Md.

2007) (collecting cases); accord Moses v. Banco Mortgage Co.,



opinion).

                                19
778 F.2d 267, 272 n.2 (5th Cir. 1985) (citing courts that "have

refused to create a right of action for private parties who wish

to sue to enforce [the National Housing Act] or regulations

promulgated thereunder").   This is in accord with decisions of

the United States Supreme Court holding that courts will not

imply such private rights unless the statute under which

regulations are issued itself reveals that Congress intended

such an action to be privately enforceable.   See Touche Ross &

Co. v. Redington, 442 U.S. 560, 575 (1979).

     Courts are also generally in agreement that although "the

HUD regulations do not create an implied cause of action for

damages," such regulations "may be used defensively as an

affirmative defense to a judicial foreclosure action instituted

by the creditor."   Pfeifer v. Countrywide Home Loans, Inc., 150
Cal. Rptr. 3d 673, 687 (Cal. Ct. App. 2012) (citing cases); see

also Federal Land Bank of Saint Paul v. Overboe, 404 N.W.2d 445,

448 (N.D. 1987) ("[F]ederal regulations which have been held to

not imply a private cause of action may nevertheless afford a

basis for an equitable defense to a foreclosure action."); Lacy-

McKinney v. Taylor, Bean & Whitaker Mortgage Corp., 937 N.E.2d
853, 861-64 (Ind. Ct. App. 2010) (holding that noncompliance

with HUD regulations, such as the face-to-face meeting

requirement of 24 C.F.R. § 203.604(b), can be used as an

affirmative defense in a mortgage foreclosure action); Pfeifer,

                                20
150 Cal. Rptr. 3d at 686-89 (same).

     Courts are split, however, on the question whether a

mortgagor may maintain a post-foreclosure breach of contract

action based on a mortgagee's non-compliance with HUD

regulations, even when the HUD regulations are incorporated in a

deed of trust.   Those jurisdictions that have held that a

mortgagor cannot maintain a breach of contract action have done

so on differing grounds.   For example, in Wells Fargo, 922 A.2d

at 545-47, the court stated that "a mortgagor may not wield as a

sword the HUD regulations alluded to in a mandatory [Federal

Housing Act] form deed of trust" because the regulations are not

a "voluntarily assumed" element of the contract and "do not

control directly the relationship between the mortgagor and the

mortgagee."   Accord Hayes v. M&T Mortgage Corp., 906 N.E.2d 638,

642 (Ill. App. Ct. 2009) (adopting Wells Fargo rationale).     In

Dixon v. Wells Fargo Bank, N.A., 2012 U.S. Dist. LEXIS 137769,

at *23 (E.D. Mich. September 25, 2012), the court rejected

plaintiff's breach of contract action as "merely a restatement

of claims for violations of the HUD regulations, an action that

concededly does not exist."   See also Pfeifer, 150 Cal. Rptr. 3d

at 698 ("[W]e agree with the majority of courts that have

concluded that the breach of these regulations do[es] not

ordinarily provide a right of action.").

     A minority of jurisdictions, however, have reasoned that

                                21
when HUD regulations are incorporated in a deed of trust, non-

compliance can serve as the basis for a post-foreclosure breach

of contract action against a mortgagee.    See Mullins v. GMAC

Mortgage, LLC, 2011 U.S. Dist. LEXIS 35210, at *8 (S.D. W.Va.

March 31, 2011) ("[P]laintiffs are suing under a straightforward

state law contract theory," and not merely "to enforce HUD

regulations under some vague and likely non-existent cause of

action allowing a member of the public to take upon himself the

role of regulatory enforcer."); Baker v. Countrywide Home Loans,

Inc., 2009 U.S. Dist. LEXIS 53704, at *15 (N.D. Tex. June 24,

2009) ("[F]ailure to comply with the regulations made part of

the parties' agreement may give rise to liability on a contract

theory because the parties incorporated the terms into their

contract.").   Our decisions in Mathews and Bayview Loan

Servicing, LLC v. Simmons, 275 Va. 114, 654 S.E.2d 898 (2008),

seem to align us with the minority view.

     Although it did not involve HUD regulations, Bayview

addressed a post-foreclosure breach of contract action against a

mortgagee for violating a deed of trust, which required the

mortgagee to provide a "pre-acceleration notice of breach and

the action required to cure the breach prior to acceleration of

any indebtedness secured by" the deed of trust. 275 Va. at 118,

654 S.E.2d at 899.   The deed of trust required that notice be

delivered or sent by certified mail.   Id.   The mortgagor

                                22
asserted that the required notice had not been made and that the

right to accelerate the indebtedness and to foreclose therefore

had not matured.    Id.   The trial court awarded the mortgagor

damages representing her loss of equity in her real property

after the mortgagee had foreclosed.     Id. at 119, 654 S.E.2d at

900.

       On appeal, the only issue was whether under Code § 55-

59.1(A), the mortgagee's notice of proposed foreclosure sale

effectively exercised the right of acceleration in the deed of

trust.   Id.   We concluded that it did not because the parties

had expressly agreed in the deed of trust that "no right of

acceleration would be in existence to exercise . . . until the

condition precedent of providing the pre-acceleration notice had

been satisfied."     Id. at 121, 654 S.E.2d at 901.   Because the

mortgagee failed to give the required notice, it "had not

acquired the right to accelerate payment."      Id.   Thus, we

affirmed the trial court's judgment awarding damages to the

mortgagor.     Id. at 122, 654 S.E.2d at 902.

       In Mathews, we did, however, address HUD regulations

incorporated in a deed of trust, but in the context of a pre-

foreclosure declaratory judgment action. 283 Va. at 728-29, 724

S.E.2d at 197-98.    In the complaint, the mortgagors sought a

declaratory judgment that the impending foreclosure sale would

be void because the mortgagee had not complied with the face-to-

                                  23
face meeting requirement in 24 C.F.R. § 203.604(b).     Id.   We

held that the HUD regulations were incorporated in the deed of

trust and "express[ed] the intent of the parties that the rights

of acceleration and foreclosure do not accrue under the [d]eed

of [t]rust unless permitted by HUD's regulations."      Id. at 734,

724 S.E.2d at 201.    "[T]he face-to-face meeting requirement,"

therefore, was "a condition precedent to the accrual of the

rights of acceleration and foreclosure incorporated into the

[d]eed of [t]rust."    Id. at 736, 724 S.E.2d at 202.   We thus

reversed the trial court's judgment sustaining the mortgagee's

demurrer and remanded the case, allowing the mortgagors to

proceed with their declaratory judgment action.    Id. at 741, 724

S.E.2d at 205.

     Although our decisions in Mathews and Bayview suggest that

we will allow a post-foreclosure breach of contract action

against a mortgagee for failure to comply with HUD regulations

incorporated in a deed of trust, neither of those decisions

addresses the central issue raised by VHDA in its demurrer to

King's breach of contract claim concerning the face-to-face

meeting requirement: that King did not plead sufficient facts to

show that her alleged damages were a direct result of VHDA's

failure to conduct the face-to-face interview.    Mathews involved

a pre-foreclosure declaratory judgment action and thus did not

address the issue, and the mortgagee in Bayview did not raise

                                 24
causation at trial or on appeal.     See Bayview, 275 Va. at 118,
654 S.E.2d at 899.

     VHDA argues, as it did on the demurrer, that the second

amended complaint contains no factual allegations to demonstrate

that the foreclosure resulted from the failure to conduct a

face-to-face meeting with King or that she would have been

entitled to a loan modification or other avoidance measure had

the meeting taken place.   VHDA further argues that, unlike the

homeowner in Bayview who was unable to exercise her rights under

a deed of trust because she was not notified of the impending

foreclosure sale, King was aware of the foreclosure proceedings

and had the express authority under the deed of trust to

reinstate her loan and security instrument at any time, even

after foreclosure proceedings had been instituted, by tendering

all amounts required to bring her account current.

     Like all plaintiffs in a breach of contract action, King

"bears the burden of establishing a causal connection between

the defendant's breach and the damages claimed."     Haass &

Broyles Excavators, Inc. v. Ramey Bros. Excavating Co. 233 Va.
231, 235, 355 S.E.2d 312, 315 (1987).    King's injury must be

"sustained in consequence of the wrongful . . . act,"

Westminster Investing Corp. v. Lamps Unlimited, Inc., 237 Va.
543, 546, 379 S.E.2d 316, 318 (1989) (internal quotation marks

omitted), and King has to establish that her damages "flowed

                                25
from [VHDA's] breach."   Isle of Wight County v. Nogiec, 281 Va.
140, 149, 704 S.E.2d 83, 87 (2011).   The causal connection

between a defendant's breach and the alleged damages is an

essential element of a breach of contract cause of action.

Filak v. George, 267 Va. 612, 619, 594 S.E.2d 610, 614 (2004).

Thus, to withstand a demurrer, King had to plead some fact to

show the causal connection between VHDA's breach and the

foreclosure.

     In her second amended complaint, King pled that failure to

provide the face-to-face meeting "caused [her] home to be sold,"

which resulted in the loss of her home, costs incurred by

alterations done on the house, late fees and costs associated

with the foreclosure proceedings, moving expenses, monthly

living expenses after she moved from her home, and "negative

impacts" on her credit rating.   Even though King never disputed

that she was in default under the terms of her loan agreement,

she did not, however, allege what she would have offered to VHDA

during a face-to-face meeting to avoid the commencement of

foreclosure proceedings or that the lack of the meeting

prevented her from exercising any of her rights under the deed

of trust, in particular her right of reinstatement.   As the

majority correctly notes, the circuit court determined that the

deed of trust permitted King to tender a lump sum to bring her

account current but King never pled that she did so. Her alleged

                                 26
monetary damages obviously flowed from the foreclosure, but

nothing in King's second amended complaint shows that the

foreclosure was "sustained in consequence of" the lack of the

face-to-face meeting.    Westminster Investing Corp., 237 Va. at

546, 379 S.E.2d at 318 (internal quotation marks omitted).

Stated differently, King pled absolutely no facts that, if

proven at trial, would establish that the foreclosure resulted

from the failure to have the face-to-face meeting.

     In reviewing a ruling upon demurrer, this Court is required

to accept as true all facts properly pled and all reasonable

inferences arising from those facts, Glazebrook v. Board of

Supervisors, 266 Va. 550, 554, 587 S.E.2d 589, 591 (2003), but

we are not bound to accept conclusory allegations made without

any factual support.     See Moore v. Maroney, 258 Va. 21, 23, 516
S.E.2d 9, 10 (1999).    King's "mere conclusory statement . .   .

does not satisfy the pleading requirement of alleging facts upon

which relief can be granted" and is thus "insufficient to

withstand a demurrer."    Dean v. Dearing, 263 Va. 485, 490, 561
S.E.2d 686, 690 (2002); see also Van Deusen v. Snead, 247 Va.
324, 330, 441 S.E.2d 207, 211 (1994) (holding that plaintiff's

"conclusory averment" was made without any supporting "factual

allegation" and thus the sustaining of a demurrer was affirmed).

When a plaintiff's cause of action "is asserted in mere

conclusory language" and supported by "inferences that are not

                                  27
fairly and justly drawn from the facts alleged," it is proper to

sustain a defendant's demurrer.    Bowman v. Bank of Keysville,

229 Va. 534, 541, 331 S.E.2d 797, 802 (1985).

     Despite our well-established principles that a demurrer

tests "the legal sufficiency of facts alleged in pleadings,"

Glazebrook, 266 Va. at 554, 587 S.E.2d at 591 (emphasis added),

the majority is willing to overlook the absence of a single

factual allegation to show that the foreclosure was caused by

VHDA’s breach of its obligation to have a face-to-face meeting.

The majority is allowing a mortgagor in default to proceed to

trial on the bald, conclusory assertion that the lack of the

face-to-face meeting caused foreclosure under a deed of trust.

I am not willing to do so.

     I fully subscribe to the principle that "it is unnecessary

for the pleader to descend into statements giving details of

proof in order to withstand demurrer."    CaterCorp, Inc. v.

Catering Concepts, Inc., 246 Va. 22, 24, 431 S.E.2d 277, 279

(1993).   Nevertheless, a plaintiff must allege sufficient

material facts "to enable the court to find the existence of a

legal basis for its judgment."    Eagle Harbor, L.L.C. v. Isle of

Wight County, 271 Va. 603, 611, 628 S.E.2d 298, 302 (2006). 2


     2
       This is not a negligence case in which, under Rule
3:18(b), "an allegation of 'negligence' is sufficient without
specifying the particulars." Russo v. White, 241 Va. 23, 28,

                                  28
Accepting as true the factual allegation that VHDA breached its

legal obligation to have the face-to-face meeting, I conclude

that the second amended complaint was not "made with 'sufficient

definiteness to enable the court to find the existence of a

legal basis for its judgment.'"    Hubbard v. Dresser, Inc., 271
Va. 117, 122, 624 S.E.2d 1, 4 (2006) (quoting Moore v. Jefferson

Hospital, Inc., 208 Va. 438, 440, 158 S.E.2d 124, 126 (1967)).

King did not allege any fact to show that the foreclosure was

"caused by the breach of obligation."    Sunrise Continuing Care,

LLC v. Wright, 277 Va. 148, 154, 671 S.E.2d 132, 135 (2009). 3

     For these reasons, I respectfully concur in part and

dissent in part.   I would affirm the circuit court's judgment

sustaining the demurrers.


JUSTICE MIMS, concurring.

     I join the majority opinion in its entirety.   I write

separately only to emphasize two key points in response to the

opinion of Chief Justice Kinser concurring in part and

dissenting in part.




400 S.E.2d 160, 163 (1991).
     3
       King's claim for breach of fiduciary duty against Evans &
Bryant, P.L.C., as substitute trustee, was also based on the
failure to have a face-to-face meeting. Thus, for the same
reasons, I conclude that King failed to allege sufficient facts
to state a cause of action for breach of fiduciary duty.

                                  29
     First, like the Chief Justice’s concurring opinion in

Mathews v. PHH Mortgage Corp., 283 Va. 723, 742-43, 724 S.E.2d
196, 206 (2012) (Kinser, C.J., concurring), her concurrence in

part and dissent in part in this case correctly observes that 24

C.F.R. § 203.604(b) (“the Regulation”) requires a “face-to-face

interview . . . or . . . reasonable effort to arrange such a

meeting” before either (a) “three full monthly installments due

on the mortgage are unpaid” or (b) “[i]f default occurs in a

repayment plan arranged other than during a personal interview,

. . . within 30 days of such default and at least 30 days before

foreclosure is commenced.”

     Like the complaint in Mathews, id. at 743, 724 S.E.2d at

207, the second amended complaint in this case misquoted the

Regulation.   However, it alleged that “Paragraphs 9 and 18 of

[the] Deed of Trust denied [Virginia Housing Development

Authority (“VHDA”)] acceleration of the debt and foreclosure on

[King’s] home without first complying with certain Federal

regulations,” specifically identifying the Regulation.   It

further alleged that “VHDA materially breached Paragraphs 9 and

18 of its Deed of Trust with [King] by accelerating the debt and

foreclosing on [her] home without first complying with [the]

aforesaid Federal regulations.”    It further invoked both of the

Regulation’s face-to-face meeting requirements by alleging that

“VHDA failed to comply [because] there was no face-to-face

                                  30
meeting . . . at any point in time prior to foreclosure.”

(Emphasis added.)

     On demurrer, courts accept a complaint’s allegations of

fact, not its conclusions of law.     E.g., Arogas, Inc. v.

Frederick County Bd. of Zoning Appeals, 280 Va. 221, 224, 698
S.E.2d 908, 910 (2010).    Courts deciding demurrers are not

constrained by a plaintiff’s characterization of the law.

Accordingly, misquoting or misconstruing the Regulation is not

fatal to King’s claim.    The second amended complaint’s

allegation that acceleration and foreclosure occurred before the

regulatory requirement was fulfilled, having specifically

identified the Regulation, is sufficient to survive demurrer.

     Second, in deciding a demurrer, courts consider not only

the facts actually alleged in the complaint but also “all facts

impliedly alleged[] and all reasonable inferences that may be

drawn from such facts.”    Assurance Data, Inc. v. Malyevac, 286
Va. 137, 143, 747 S.E.2d 804, 807 (2013).

     The second amended complaint alleged that King “made

several calls to Evans [& Bryant, PLC (“Evans”)] making inquiry

as to how she might have her loan reinstated, but Evans

indicated to her that they needed to check with VHDA.”     It

further alleged that she “had $8,812.12 in savings and offered

to use these funds to cure the disputed arrearage in an effort

to have the loan reinstated.”    It further alleged that she

                                 31
“again contacted VHDA, but they only referred her to Evans.”       It

further alleged that she “again contacted . . . Evans and

offered to cure the arrearage, but Evans responded that ‘there

was nothing that she could do.’”     It further alleged that she

“was . . . in a financial position to cure the arrearage . . .

in May 2011, and offered to do s[o], both directly to VHDA and

indirectly through [Evans] but was refused by both.” *

     If we accept these allegations as true, as we must on

demurrer, Arogas, 280 Va. at 224, 698 S.E.2d at 910, King had

money with which to reinstate the loan and offered to pay it,

but VHDA and Evans would not accept it or even tell her how much

they wanted.   It is reasonable to infer from these facts that if

VHDA had complied with the Regulation and met her face-to-face,

she might have been able to pay the amount required, or at least

to learn how much it was.   It therefore is reasonable to infer

that VHDA’s violation of the Regulation and breach of the deed

of trust prevented her from reinstating her loan and resulted in




*
  Both the majority and the Chief Justice observe that King
ostensibly had a contractual right under her deed of trust to
reinstate her loan by paying the arrearage, plus any accrued
interest and fees, in a lump sum. However, she could not tender
such a payment until she knew how much was required. In her
response to the defendants’ demurrers, King asserted that she
“called both VHDA and Evans in an effort to discover what it
would cost to save her home, yet neither defendant provided this
critical information.”

                                32
a needless foreclosure, thereby causing her to lose the equity

in her home.

     I therefore concur with the holdings of the Court.




                               33